Motion by the estate of Max Berens to amend the remittitur by adding a provision stating that questions of fact have not been considered or that the questions of fact have been considered and this court would not grant a new trial or hearing upon such questions of fact. Motion granted to the extent that the decision and order both dated July 3, 1978 [62 AD2d 907] are amended by adding, following the decretal paragraph, the following: "Questions of fact were not considered.” Titone, J. P., Rabin, Shapiro and Cohalan, JJ., concur.